21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Elvis A. PIERCE, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 93-3944.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before McMILLIAN, OAKES,* and FAGG, Circuit Judges.
PER CURIAM.


1
Elvis A. Pierce appeals the magistrate judge's decision upholding the Secretary's denial of Pierce's claim for Disability Insurance benefits and Supplemental Security Income based on disability.  For reversal, Pierce argues that the Secretary failed properly to consider his medical impairments and his subjective complaints.  Thus, Pierce contends the Secretary's decision that Pierce can perform the full range of sedentary work is not supported by substantial evidence on the record as a whole.  We disagree.  After careful review of the record, the briefs, and the opinion of the magistrate judge, we affirm.  We also deny Pierce's request for a remand or consideration of additional medical evidence.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



*
 *The HONORABLE JAMES L. OAKES, Circuit Judge for the United States Court of Appeals for the Second Circuit, sitting by designation